By the Court.
— If it had appeared to the justice at the time of the trial, that the witness was fourteen years of age, and that he was possessed of ordinary understanding; that is, was not uncommonly deficient in mental qualifications, the justice ought to have taken his testimony, and left it to the jury to judge of the credit due to it. But as it did not appear to the justice that the boy was fourteen years of age at the trial, we incline to think that his capacity as a witness was a proper subject of discretion in the justice; and therefore, that the judgment must be Affirmed.